In a child protective proceeding pursuant to Family Court Act article 10, the petitioner appeals from an order of the Family Court, Queens County (Clark, J.), dated July 18, 2002, which dismissed the petition for failure to make out a prima facie case of neglect.
Ordered that the order is reversed, on the law, without costs or disbursements, the petition is reinstated, and the matter is remitted to the Family Court, Queens County, for further fact-finding before a different judge.
In support of its petition, the Commissioner of the Administration for Children’s Services established a prima facie case that the subject infant was neglected within the meaning of Family Court Act § 1046 (a) (iii) (see Matter of Krewsean S., 273 AD2d 393; Matter of William T., 185 AD2d 413; Matter of Stefanel Tyesha C., 157 AD2d 322; see also Matter of Octavia S., 255 AD2d 316; Matter of Tawana D., 139 AD2d 736). Contrary to the mother’s contention, the evidence does not support a finding that she was voluntarily and regularly participating in a recognized rehabilitative program (see Family Ct Act § 1046 [a] [iii]). Ritter, J.P., Goldstein, Luciano and Schmidt, JJ., concur.